Citation Nr: 1047990	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
that denied the Veteran's claims of entitlement to service 
connection for tinnitus and hearing loss.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
June 2010.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence is 
at least in equipoise as to the question of whether the Veteran's 
currently diagnosed hearing loss is related to service.

2.  Resolving all doubt in the Veteran's favor, the evidence is 
at least in equipoise as to the question of whether the Veteran's 
currently diagnosed tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his hearing loss 
is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Resolving all doubt in the Veteran's favor, his tinnitus is 
related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91. 
The Veteran is challenging the initial rating assigned following 
the grant of service connection for bilateral plantar fasciitis 
with calcaneal spurs. Therefore, no further statutory notice is 
needed and any default in the notice is obviously nonprejudicial.  
See also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records, providing the Veteran with a VA examination, and 
providing the Veteran with a hearing.  Consequently, and 
particularly in light of the favorable decisions below, the Board 
finds that the duty to notify and assist has been satisfied in 
this appeal.

The Veteran seeks service connection for bilateral sensorineural 
hearing loss and tinnitus.  Specifically, the Veteran alleges 
that his exposure to noise in basic training in service, and 
during his service in Vietnam, caused his current hearing loss 
and tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for both hearing loss and tinnitus.  In 
this regard, the Board notes specifically the submitted private 
opinion dated May 2009.  In this letter, the examiner notes, 
after reviewing the Veteran's history and examining the Veteran, 
that it is quite likely that the noise exposure the Veteran 
incurred during his military service was the beginning of his 
hearing loss and tinnitus.  In support of this opinion, the 
examiner noted that the Veteran's type and degree of hearing 
level were both consistent with noise induced  hearing loss, and 
that the Veteran had not been exposed to loud noises since 
service.

The Board recognizes the opinion from a VA examiner dated 
November 2008, who indicated that in his opinion, it was not 
likely that the Veteran's current hearing loss and tinnitus were 
related to service.  However, considering the Veteran's 
circumstances of service in Vietnam, his testimony before the 
Board in June 2010 describing the type of noise he was exposed to 
in service, the Veteran's post service employment which showed 
virtually no noise exposure, and the May 2009 private opinion, 
the Board finds that the evidence is at least in equipoise as to 
the question of whether the Veteran's hearing loss and tinnitus 
are related to service.  As such, the Veteran should be awarded 
the benefit of the doubt, and service connection is therefore 
granted for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


